DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to because:
		- Fig. 1, the solid originated from reference number76 should be pointed to a center of the rotor (70) (see specification, page 5, para. [0044], lines 1-2).
		- Figs. 1-2, the applicants are required to show a rotation direction of the rotor (70) (clockwise or counter-clockwise in Figs. 1-2).



Claim Objections
3.	Claims 1-2 are objected to because of the following informalities:  
	- claim 1: page 9, line 14, “the center of the rotor” should be changed to -- a center of the rotor -- for clarity and consistency in the claim language.
	- claim 2: page 9, line 2, “the center of the spring” should be changed to -- a center of the spring--; line 3, “the center of the outer ring” should be changed to -- a center of the outer ring-- for clarity and consistency in the claim language.
	Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (Watanabe) (U.S. Patent Application Publication Number 2014/0219847A1) in view of legal precedent.
	Regarding claim 1, as shown in Figs. 2-4, Watanabe discloses a variable hydraulic pump 10 comprising: a rotor 15  mounted on a pump housing 11, the pump housing having a housing spring end; a pivot pin  24 mounted to the pump housing; an outer ring 17 rotatably coupled to the pivot pin 24, the outer ring 17 having a ring spring end (not numbered; however, clearly seen in the annotated Fig. 2 below); a spring 18 mounted between the housing spring end and the ring spring end to elastically support the outer ring 17; a pressure chamber 31 formed in the pump housing, the pressure chamber 31 being configured to push the outer ring  17 according to the pressure formed therein; a plurality of vanes 16 forming a plurality of pockets between the rotor and the outer ring; an input port 21 (see Figs. 2 and 4) formed in the pump housing to supply oil to the plurality of pockets; and a discharge port 22 (see Figs. 2 and 4) formed in the pump housing to exhaust oil supplied to the plurality of pockets; wherein at a reference position of the outer ring, an angle (α1) (see the annotated Fig. 2 below) between a first imaginary line (see the annotated Fig. 2 below) connecting the center of the rotor 15 and the pivot pin 24 and a second imaginary line (see the annotated fig. 2 below) connecting the ring spring end and the pivot pin 24.  However, Watanabe fails to disclose a range of the angle between a first imaginary line connecting the center of the rotor and the pivot pin and a second imaginary line connecting the ring spring end and the pivot pin is 0 to 10 degrees.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (see MPEP §2144.05 II(B).    
	Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the angle between a first imaginary line connecting the center of the rotor and the pivot pin and a second imaginary line connecting the ring spring end and the pivot pin is 0 to 10 degrees, since the range were recognized as a result-effective variable achieving a particular level of performance and it would have been a matter of routine experimentation to determine the optimum or workable dimension to achieve a desired level of performance. 
In this case, “optimum” is as maintaining the maximum eccentric amount of outer ring/cam ring at a high pressure control state or low pressure control state; therefore, the hydraulic pressure is proportionally increased as the variable hydraulic pump rotational speed is increased and the leakage of the lubricating oil from the pump chambers in the section region is suppressed.



    PNG
    media_image1.png
    633
    858
    media_image1.png
    Greyscale


	Regarding claim 3, Watanabe discloses the discharge port 22 (see the annotated Fig. 4 below) includes a first discharging point (D1) (see the annotated Fig. 4 below) that is a formation starting position and a second discharging point (D2) (see the annotated Fig. 4 below) that is a formation last position; and wherein the first discharging point is formed at a position further away from an end of the input port 21 by a predetermined angle (α2 – see the annotated Fig. 4 below) than the position corresponding to one pocket of the plurality of pockets with respect to the center of the rotor 15.    

    PNG
    media_image2.png
    671
    834
    media_image2.png
    Greyscale

	Regarding claim 5, Watanabe discloses wherein the second discharging point (D2) (see the annotated Fig. 4 above) is formed at 115 to 125 degrees from the first discharging point  (D1) (see the annotated Fig. 4 above) with respect to the center of the rotor 15.  
	Regarding claim 6, Watanabe discloses wherein the pivot pin 24 is mounted at a position corresponding to 35% to 45% between the first discharging point (D1) and the second discharging point (D2).


Allowable Subject Matter
5.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Okoh et al. (U.S. Patent Number 4,531,893), Shulver et al. (U.S. Patent Application Publication Number 2008/0175724A1), Pryor et al. (U.S. Patent Application Publication Number 2010/0014991A1), and Luo Yulong et al. (Publication Number CN103671093A), each further discloses a state of the art.

	

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746